                      Case 21-80061 Document 3 Filed in TXSB on 04/30/21 Page 1 of 1

Information to identify the case:
Debtor
                   JC's Marine Oilfield Services, Inc.                                              EIN 76−0563575
                   Name


United States Bankruptcy Court Southern District of Texas
                                                                                                    Date case filed for chapter 7 4/28/21
Case number: 21−80061

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                             10/20

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov)..

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        JC's Marine Oilfield Services, Inc.

2. All other names used in the
   last 8 years
3. Address                                   501 E. Walker St
                                             League City, TX 77573

4. Debtor's attorney                         John Ernest Smith                                                    Contact phone 281−996−9393
                                             John E Smith & Associates
    Name and address                         907 South Friendswood Drive                                          Email: attysmithnotices@yahoo.com
                                             Suite 204
                                             Friendswood, TX 77546−5489

5. Bankruptcy trustee                        Janet S Casciato−Northrup                                            Contact phone 713−759−0818
                                             Hughes Watters and Askanase
    Name and address                         1201 Louisiana                                                       Email: jln@hwa.com
                                             28th Floor
                                             Houston, TX 77002

6. Bankruptcy clerk's office                 United States Bankruptcy Court                                       Hours open:
                                             601 Rosenberg St                                                     8:00 am − 5:00 pm Monday through Friday
    Documents in this case may be            Rm 411
    filed at this address. You may           Galveston, TX 77550
    inspect all records filed in this case                                                                        Contact phone (409) 766−3530
    at this office or online at
    https://pacer.uscourts.gov.                                                                                   Date: 4/30/21

7. Meeting of creditors                      June 3, 2021 at 11:00 AM                                             Location:
    The debtor's representative must
    attend the meeting to be                 The meeting may be continued or adjourned to a later date. If        Telephone Conference, Call
    questioned under oath. Creditors         so, the date will be on the court docket.                            866−713−4142, passcode 7384761
    may attend, but are not required to
    do so.

8. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
    to do so.

9. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                   extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                      page 1
